Name: Commission Regulation (EEC) No 2685/84 of 21 September 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 9 . 84 Official Journal of the European Communities No L 257 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2685 / 84 of 21 September 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 (7 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 3 ), HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex . Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC ) No 3331 / 82 concerning food-aid policy and food-aid man ­ agement ( 4 ), Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex , certain recipient third countries and organizations have requested the supply of the quantities of butteroil set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . ( ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( 5 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . { 6 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 257/ 2 Official Journal of the European Communities 26 . 9 . 84 This Regulation shall be binding in its entirety and directly applicable in all ,Member States . Done at Brussels , 21 September 1984. For the Commission Poul DALSAGER Member of the Commission 26 . 9 . 84 Official Journal of the European Communities No L 257 / 3 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A 1 . Programme 1984 (a ) legal basis Council Regulation (EEC) No 1278 / 84 (b ) purpose Commission Decision of 20 July 1984 2 . 3 . Recipient Country of destination ^j" Ethiopia 4 . Stage and place of delivery cif Assab 5 . Representative of the recipient ( 3 ) Relief and Rehabilitation Commission (RRC ) PO box 5686 , Addis Ababa , Ethiopia 6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics  10. Packaging Five kilograms 11 . Supplementary markings on the packaging 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders 8 October 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : l (a) shipment period Before 30 November 1984 (b ) closing date for the submis ­ sion of tenders 22 October 1984 15 . Miscellaneous ( 4 ) V No L 257 / 4 Official Journal of the European Communities 26 . 9 . 84 Description of the lot B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Uganda 4 . Stage and place of delivery fob 5 . Representative of the re ­ cipient ( 2 ) ( 3 ) .  6 . Total quantity 500 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'UGANDA 2443 / MOMBASA IN TRANSIT TO UGANDA / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders 8 October 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 31 December 1984 ( b ) closing date for the submis ­ sion of tenders 22 October 1984 15 . Miscellaneous  4 26 . 9 . 84 Official Journal of the European Communities No L 257 / 5 Notes : ( J ) This Annex , together with the notice published in Official journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents . ( 4 ) The successful tenderer shall send a copy of the shipping documents to the following address : Delegate EEC Commission , PO box 5570 , Addis Ababa , Ethiopia . Telex DELEGEUR 21135 .